DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-9 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al. (US 2010/0055076; provided in the IDS dated 2/08/2022) in view of Covas (Experimental Hematology (2008), v36, p642-654; provided in the IDS dated 2/08/2022), Pittenger et al. (US 2010/0055785; provided in the IDS dated 2/08/2022) and Badoer (US 2011/0262404; provided in the IDS dated 2/08/2022), and as evidenced by and Caplan et al. (US 5,486,359; provided in the IDS dated 2/08/2022).
Lim teaches a method of obtaining mesenchymal stem cells (MSCs), the method comprising: 1) isolating a population of MSCs obtained from bone marrow that have no surface expression of CD54 (i.e. CD54-) by flow cytometry, (¶0152-0153; Fig. 1A-E; see ¶0114 for methods of MSC isolation from mouse bone marrow and non-differentiation cell culture), reading on claims 1 and 2 (noting that the complete absence of detectable CD54 on the isolated MSCs therefore must mean that said MSCs comprising 100% CD54- cells), the embodiment of rodent mesenchymal stem cells of claim 8, and the MSCs obtained from bone marrow of claim 4. Lim teaches injecting the MSCs into subjects such as human subjects and wherein the MSCs are allogeneic with respect to the subjects. (¶0085, ¶0095, and ¶0146; claim 11), reading on claims 1 and 6 and inherently reading on the intended outcome of the wherein clause of claim 1 step (2). Lim further teaches mouse and human mesenchymal stem cells as equivalents (¶0049), reading on claim 8. Lim teaches that CD54- mesenchymal stem cells are also CD29+, CD44+, and CD45- (Fig. 1A), reading on claim 1.
Regarding claim 7, Lim is silent regarding differentiating CD54low or CD54- MSCs such that the percentage of cells differentiated is greater than CD54+ MSCs or unsorted MSCs. However, this outcome is latent to the methods of Lim as evidenced by Covas. See M.P.E.P. § 2112 regarding rejections based on inherency. In the instant case, Covas teaches that CD54+ cells comprise adult (multipotent) mesenchymal stem cells as well as comprising pericytes, endothelial cells (i.e. HUVECs) and fibroblasts (Table 3, noting the legend that "BM" equates to "bone marrow" and "AT" equates to "adipose tissue" in the adult MSC column(s).) Because cells isolated by CD54+ immunogenicity would comprise both MSCs and other cell types, the relative percentage of cells that could be differentiated from CD54+ MSCs must be lower because of the presence of other cell types and so the relative percentage of cells differentiated from CD54- MSCs would therefore be relatively higher. 
Regarding claim 3, Lim is silent regarding any contaminating fibroblasts. However, Lim incorporates the evidentiary teachings to Caplan at ¶0050 with respect to methods of isolating and culturing mesenchymal stem cells obtained from bone marrow. The teachings of Caplan are solely relied upon as evidentiary support to show that mesenchymal stem cell compositions having greater than 95% and usually greater than 98% purity is achievable (Col. 4, lines 35-38). Therefore, the teachings of Lim as evidenced by Caplan necessarily read on claim 3 because Lim explicitly incorporates the patent to Caplan by reference and the evidentiary teachings of Caplan show MSC purity greater than 95% or greater than 98% which respectively corresponds to all other cell types in inclusive of fibroblasts being less than 5% as claimed or less than 2% as claimed. 
Regarding claim 1, Lim does not teach CD54- MSCs that are also CD73+, CD90+, CD105+, CD11a-, CD19-, and CD34-. Regarding claim 1, Lim does not teach CD54- MSCs that are also CD73+, CD90+, CD105+, and CD34-. Regarding claim 5, Lim does not teach CD54low or CD54- MSCs expressing cell surface CD73 at a level at least 1.3 fold, 1.5 fold, 1.75 fold, or 2-fold greater than allogeneic CD54+ MSCs or MSCs that are unsorted or unseparated on the basis of cell-surface CD54 expression.
Covas further teaches that mesenchymal stem cells obtained from bone marrow express CD73+ and CD54 in a ratio of about 1.5 (Table 3; dividing the CD73 value by the CD54 value to arrive at about 1.5), reading on claim 5. Covas teaches heterogenetic expression of CD54 in fetal adult mesenchymal stem cells obtained from different tissue sources (Table 3), reading on claim 5. 
Pittenger teaches methods of obtaining multipotent adult stem cells (Abstract; ¶0003). Pittenger teaches cell-surface marker expression profile of mesenchymal stem cells obtained from bone marrow comprises CD73+ and CD105+ CD90+, CD11a- and CD34- (¶0033), reading on those markers of claim 1.
Badoer teaches methods of obtaining mesenchymal stem cells (Abstract). Badoer teaches that CD45 and CD19 are hematopoietic and/or endothelial cell markers and mesenchymal stem cells should be enriched based on positive expression of CD105, CD90, and/or CD73 and should lack expression of CD19 (i.e. CD105+, CD90+, CD70+, CD45-, and CD19-)(¶0016), reading on those markers of claim 1. 
Regarding claim 1, it would have been obvious before the invention was made to isolate the CD54- MSCs that also express CD73, CD90, CD105, and fail to express CD11a and CD34 as taught in Pittenger. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Lim and Pittenger are both directed towards methods of isolating mesenchymal stem cells and to methods of characterizing and sorting said MSCs based upon cell surface expression of CD markers. The skilled artisan would have been motivated to do so because isolating mesenchymal stem cells by a combination of positive and negative cell surface markers expression as taught by Pittenger would predictably yield a population of MSCs with a higher relative concentration of the desired MSCs of Lim.
Regarding claim 1, it would have been obvious before the invention was made to isolate the CD54- MSCs that also express CD73, CD90, CD105, and fail to express CD11a, CD19, CD34 as taught in Pittenger and Badoer. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Lim, Pittenger, and Badoer are all directed towards methods of isolating mesenchymal stem cells and to methods of characterizing and sorting said MSCs based upon cell surface expression of CD markers. The skilled artisan would have been motivated to do so because isolating mesenchymal stem cells by a combination of positive and negative cell surface markers expression as taught by Pittenger and Badoer would predictably yield a population of MSCs with a higher relative concentration of the desired MSCs of Lim.
Regarding claim 5, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' CD54- mesenchymal stem cells differs, and if so to what extent, from the CD54- mesenchymal stem cells discussed in Lim. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103. In the instant case, the prior art CD54- mesenchymal stem cells of Lim are similar to the claimed CD54- mesenchymal stem cells because both cell populations are described as negative for CD54 expression, are functional mesenchymal stem cells capable of differentiating into adipogenic, osteogenic, chondrogenic lineages, and because both cell populations positively and negatively express CD markers indicative of a mesenchymal stem cell phenotype (e.g. CD29+ CD44+CD45- as taught by Lim and CD73+ as taught by Covas). The cited art taken as a whole demonstrates a reasonable probability that the CD54- mesenchymal stem cells of Lim when considered with Covas are either identical or sufficiently similar to the claimed CD54- mesenchymal stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Regarding claim 5, Lim is silent regarding differentiating CD54low or CD54- MSCs such that the percentage of cells differentiated is 1.5-, 2-, 3-, 4-, or 5-fold greater than CD54+ MSCs or unsorted MSCs. However, this outcome is the likely outcome to the methods of Lim in view of Covas. In the instant case, Covas teaches that CD54+ cells comprise adult (multipotent) mesenchymal stem cells as well as comprising pericytes, endothelial cells (i.e. HUVECs) and fibroblasts (Table 3, noting the legend that "BM" equates to "bone marrow" and "AT" equates to "adipose tissue" in the adult MSC column(s).) Because cells isolated by CD54+ immunogenicity would comprise both MSCs and other cell types, the relative percentage of cells that could be differentiated from CD54+ MSCs must be lower because of the presence of other cell types and so the relative percentage of cells differentiated from CD54- MSCs would therefore be relatively higher. Any degree of difference in the percentage of differentiated CD54low or CD54- mesenchymal stem cells must be held as optimization of the known result-effective variable that set forth by Lim that sorting/enriching mesenchymal stem cells by negative expression of CD54 would necessarily lead to a lower population of CD54+ mesenchymal stem cells capable of differentiating into other cell types. The burden is shifted back to Applicant to show evidence of criticality of the claimed relative difference in the percentage of cells differentiated from CD54low or CD54- MSCs as compared to CD54+ MSCs or unsorted MSCs.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim in view of Pittenger and Badoer and as evidenced by Covas as applied to claim 1 above, and further in view of Hantash (US 2010/0055785; provided in the IDS dated 2/08/2022).
The teachings of Lim as evidenced by Lim in view of Pittenger and Badoer and as evidenced by Covas are relied upon as stated above. 
Regarding claim 9, Lim in view of Pittenger and Badoer and as evidenced by Covas do not teach CD54- MSCs that are also positive for HLA-G and/or HLA-E expression. Regarding claim 9, Lim does not teach CD54- MSCs that are also positive for INDO expression. Regarding claim 8, Lim does not teach CD54- MSCs that are also positive for CD200 expression.
Hantash teaches methods of obtaining HLA-G and/or HLA-E mesenchymal stem cells. (Abstract), reading on claim 9. Hantash teaches that HLA-G and HLA-E are major histocompatibility (cell surface) antigens are involved in the induction of immune tolerance and that mesenchymal stem cells positively expressing HLA-G and/or HLA-E would be desirable for basic research and clinical (e.g. therapeutic) purposes such as immunomodulatory medication for inhibiting the activity of natural killer cells or for inhibiting graft rejection (¶0007-0013) reading on claim 9. Hantash teaches that HLA-G and/or HLA-E expressing MSCs constituted a minor fraction within a population of MSCs (¶0012), reading on claim 9. Hantash teaches that mesenchymal stem cells express INDO and CD200 as cell surface markers (¶0058), reading on claim 9.
Regarding claim 9, it would have been obvious before the invention was made to isolate the CD54- MSCs that also express HLA-G and/or HLA-E as taught in Hantash. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Lim and Hantash are both directed towards methods of isolating mesenchymal stem cells and to methods of characterizing and sorting said MSCs based upon cell surface expression of CD markers. The skilled artisan would have been motivated to do so because HLA-G and/or HLA-E mesenchymal stem cells would improve upon the CD54- mesenchymal stem cells of Lim because Hantash teaches that cell surface expression of HLA-G and/or HLA-E positively correlates to immune tolerance, and so would be predictably advantageous as a therapeutic for inhibiting the activity of natural killer cells or for inhibiting graft rejection.
Regarding claim 9, it would have been obvious before the invention was made to isolate the CD54- MSCs that also express INDO taught in Hantash. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Lim and Hantash are both directed towards methods of isolating mesenchymal stem cells and to methods of characterizing and sorting said MSCs based upon cell surface expression of CD markers. The skilled artisan would have been motivated to do so because isolating mesenchymal stem cells by a combination of positive and negative cell surface markers expression as taught by Hantash would predictably yield a population of MSCs with a higher relative concentration of the desired MSCs of Lim.
Regarding claim 9, it would have been obvious before the invention was made to isolate the CD54- MSCs that also express CD200 as taught in Hantash. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Lim and Hantash are both directed towards methods of isolating mesenchymal stem cells and to methods of characterizing and sorting said MSCs based upon cell surface expression of CD markers. The skilled artisan would have been motivated to do so because isolating mesenchymal stem cells by a combination of positive and negative cell surface markers expression as taught by Lim. Hantash would predictably yield a population of MSCs with a higher relative concentration of the desired MSCs of Lim.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653